July 29, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because in the specification, Applicant describes “peripheral groove 136” and goes on to define “a peripheral groove formed in and opening outwardly from the peripheral edge surface” of the “carrier frame”.  However, when looking at Fig.  7C, which supposedly shows the “peripheral groove 136”, the reference number 136 does not label a groove.  Reference number 136 appears to label the “flexible edge member” which has already been assigned the reference number 162.  Perhaps Fig. 7C needs to be amended to extend the lead line from reference from reference number 136 so that it actually labels or points to the “peripheral groove”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: On page 1 of the specification in paragraph [0001], Applicant needs to add - - now U.S. Patent No. 11,109,683 - - after “This application is a continuation of U.S. Application No. 16/794,946, filed February 19, 2020,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39 and 41-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Numa et al (U.S. 6,942,300 B2).


    PNG
    media_image1.png
    231
    249
    media_image1.png
    Greyscale

As for claim 39, Numa et al teach a method of manufacturing a body support member comprising: -4-Serial No.: 17/396,383 Our Case No.: 515686.
disposing a peripheral edge of a textile material 2 into a groove 9 formed in a peripheral edge surface of a carrier frame 1; 
covering at least a portion of the peripheral edge surface and a body-facing first surface of the carrier frame 1 with the textile material 2; and 
connecting a flexible edge member 12 to the carrier frame 1, wherein the flexible edge member 12 has an inner surface spaced apart from and facing inwardly toward the peripheral edge surface of the carrier frame 1, wherein the inner surface and the peripheral edge surface define a gap  therebetween, wherein the gap is in communication with the peripheral groove 9, and wherein the textile material is disposed in the gap.
As for claims 41-42, Numa et al teach that disposing the peripheral edge of the textile material 2 into the peripheral groove comprises inserting a stay 13 coupled to the textile material 2 into the peripheral groove 9; and further comprising directly engaging a surface of the peripheral groove with the stay.
As for claim 43, Numa et al teach that connecting the flexible edge member to the carrier frame 1 comprises connecting a support frame 3 to the carrier frame 1, wherein the flexible edge member 12 is coupled to the support frame.
As for claim 47, Numa et al teach that the surface of the peripheral groove 9 comprises a first surface and further comprising directly engaging a second surface of the groove 9 with the textile material 2.

Claim 72 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helms (U.S. Patent No. 3,300,251).

    PNG
    media_image2.png
    345
    341
    media_image2.png
    Greyscale

As for Claim 72, Helms teaches a body support member comprising: 
a carrier frame 30 comprising a first body facing surface and a first peripheral edge, wherein the first peripheral edge comprises an insert portion 32 extending laterally outwardly; 
a support frame 2 comprising a second body facing surface and a second peripheral edge, wherein the second peripheral edge comprises a lip 47-6-Serial No.: 17/396,383 Our Case No.: 515686.extending laterally inwardly, wherein the carrier frame 30 overlies the second body facing surface with the insert portion 32 underlying the lip; and 
a textile material 37 comprising a peripheral edge, wherein the textile material covers the first body facing surface of the carrier frame 30 and is connected to the first peripheral edge of the carrier frame.

Claims 72-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morio et al (U.S. Patent No. 9,022,482 B2).

    PNG
    media_image3.png
    431
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    329
    500
    media_image4.png
    Greyscale

As for Claim 72, Morio et al teach a body support member comprising: 
a carrier frame 17 (Fig. 8) or 49 (Fig. 14) comprising a first body facing surface and a first peripheral edge, wherein the first peripheral edge comprises an insert portion 17c extending laterally outwardly; 
a support frame 13 comprising a second body facing surface and a second peripheral edge, wherein the second peripheral edge comprises a lip 13f-6-Serial No.: 17/396,383 Our Case No.: 515686.extending laterally inwardly, wherein the carrier frame 17 overlies the second body facing surface with the insert portion 17c underlying the lip 13f-6-Serial No.: 17/396,383 Our Case No.: 515686.; and 
a textile material 14 comprising a peripheral edge, wherein the textile material covers the first body facing surface of the carrier frame 17 or 49 and is connected to the first peripheral edge of the carrier frame.
As for Claim 73, Morio et al teach that the first peripheral edge comprises a groove 25 (See Fig. 8) opening laterally outwardly therefrom, and wherein the peripheral edge of the textile 14 material is disposed in the groove 25.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 22-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Numa et al (U.S. 6,942,300 B2).

    PNG
    media_image5.png
    214
    345
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    259
    201
    media_image6.png
    Greyscale

 
    PNG
    media_image7.png
    214
    409
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    216
    174
    media_image8.png
    Greyscale

	 Numa et al teach the structure substantially as claimed including a body support member comprising: 
a carrier frame 1 comprising a body facing first surface, a second surface opposite the first surface, a peripheral edge surface extending between the first and second surfaces, and a peripheral groove 9 or 15 formed in and opening outwardly from the peripheral edge surface; 
a support frame 3 comprising a peripheral edge; 
wherein the inner surface and the peripheral edge surface define a gap therebetween, wherein the gap is in communication with the peripheral groove; and
a textile material 2 comprising a peripheral edge, wherein the textile material covers the first surface of the carrier frame 1 and is disposed in the gap between the support frame 3 and inner surface of the carrier frame, wherein the textile material engages at least a portion of the peripheral edge surface of the carrier frame, and wherein the peripheral edge of the textile material is disposed in the peripheral groove 9 or 15of the carrier frame but does not teach a flexible edge member connected to the peripheral edge of the support frame.  Numa et al instead teach flexible edge member 12 connected to a peripheral edge of the carrier frame 1, the flexible edge member 12 having an inner surface spaced apart from and facing inwardly toward the peripheral edge surface of the support frame 3, wherein the inner surface and the peripheral edge surface define a gap therebetween.  The fact that Numa et al teach a flexible edge member on the carrier frame 1 instead of the support frame 3 is noting more than a reversal of parts, with the flexible edge member 12 serving the same purpose and functioning ust as well as the flexible edge member of the present invention that is located on the support member in the present invention. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
As for claim 19, Numa et al teach that the flexible edge member 12 is made of a first material and the carrier frame is made of a second material, wherein the first material is less stiff than the second material, which is inherent since flexible edge member 12 is flexible.
As for claim 22, Numa et al teach that an upper surface of the flexible edge member is substantially flush with an upper surface of the suspension material (see annotated zFig. 7 above).
As for claim 23, Numa et al teach at least one stay 13,13a coupled to the peripheral edge of the textile material 2, wherein the at least one stay 13,13a is disposed in the peripheral groove of the carrier frame 1.
As for claim 24, Numa et al teach that the at least one stay has a first side facing a first side of the textile material and a second side opposite the first side, wherein the second side of the stay directly engages a first surface defining in part the peripheral groove in the carrier frame.
As for claim 25, Numa et al teach that the textile material 2 has a second side opposite the first side, wherein the second side of the textile material directly engages a second surface defining in part the peripheral groove in the carrier frame.
As for claim 27, Numa et al teach that the first surface of the carrier frame comprises a landing portion engaging the textile material and an angled portion extending away from the textile material, wherein the angled -3-Serial No.: 17/396,383 Our Case No.: 515686portion is free of engagement with the textile material in an unloaded configuration (see annotated Fig. 6 above).
As for claim 28, Numa et al teach that the peripheral edge of the support frame extends outwardly beyond the peripheral edge of the carrier frame (see annotated Fig. 9 above).
As for claim 35, Numa et al do not teach that the peripheral groove is angled downwardly away from the peripheral edge surface and wherein the peripheral groove and the peripheral edge surface form an angle between 45 degrees and 90 degrees.  However, the examiner considers this feature to be noting more than design choice since the peripheral grooves 9 or 15 of the carrier frame of Numa et al again serve the same purpose as and functions just as well in securing the textile member to the support frame as the peripheral groove of the present invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Numa et al (U.S. 6,942,300 B2) in view of Kikuchi et al (U.S. Patent No. 9,462,891 B2).
Numa et al teach the structure substantially as claimed but does not specify that the textile material is made of a heat shrinkable material.  However, Kikuchi et al teach a body support member 2 of a chair that is made of a heat shrinkable material (see column 6, lines 31-35).  It would have been obvious and well within the level of ordinary skill in the art to make the textile material, as taught by Numa et al, from a heat shrinkable material, as taught by Kikuchi et al, since it would provide the textile material with a flexibility generating tension for allowing the body support of the chair to exert strength and elasticity required of the body support. 

Claims 21, 29, 68-71, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/             Primary Examiner, Art Unit 3636